Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                     No. 04-14-00353-CR

                            EX PARTE John Matthew GAMBOA

                 From the 226th Judicial District Court, Bexar County, Texas
                             Trial Court No. 1992CR4978-W1
                    Honorable Andrew Wyatt Carruthers, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE ALVAREZ

      In accordance with this court’s opinion of this date, we AFFIRM the habeas court’s denial
of Appellant John Matthew Gamboa’s Amended Application for Writ of Habeas Corpus.

       SIGNED December 10, 2014.


                                               _____________________________
                                               Patricia O. Alvarez, Justice